Citation Nr: 0613239	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  96-02 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas 


THE ISSUES

1.  Entitlement to service connection for joint pain, to 
include as due to an undiagnosed illness.

2.  Entitlement to an initial compensable disability rating 
for scar residuals of an excision of a cyst on the frontal 
scalp.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1990 to 
September 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  The file was originally before 
the RO in Nashville, Tennessee.  The veteran currently lives 
in Arkansas.  The veteran testified at a Travel Board hearing 
in June 2004. 

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 
(2005).

In January 2005, the Board confirmed the RO's denials of 
service connection for headaches, sinusitis, and bilateral 
hearing loss.  The Board granted the veteran's claim for an 
earlier effective for the award of total disability rating 
based on individual unemployability (TDIU).  The veteran has 
not appealed any of these findings.  Therefore, with respect 
to these matters, the Board's January 2005 decision, which 
subsumes prior RO decisions, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1104 
(2005).  

With respect to the two issues currently on appeal, the same 
January 2005 Board decision remanded the case to the RO to 
obtain VA examinations relevant to the claims and for the RO 
to provide VCAA notice for any outstanding medical records.  

Also, in a June 2004 statement, the veteran withdrew from the 
appeal the issues of service connection for a low back 
condition, a neck condition, fatigue, a stomach condition, an 
increased rating for tinea pedis, and an increased rating for 
post-traumatic stress disorder.  38 C.F.R. § 20.204(b) 
(2005).  Therefore, these matters are not currently before 
the Board.

Finally, the Board notes that in a December 2000 supplemental 
statement of the case (SSOC), the RO applied a new and 
material evidence analysis to the veteran's claim for service 
connection for joint pain.  However, a claimant may only 
submit new and material evidence upon a finally adjudicated 
claim.  38 C.F.R. § 3.156(a).  The prior rating decisions 
were not "final" in this case because it appears that a 
timely notice of disagreement and substantive appeal were 
filed (see August 1995 notice of disagreement and the October 
1995 substantive appeal).  Furthermore, no final Board 
decision was issued for this appeal despite the notice of 
disagreement and substantive appeal filed by the veteran.  38 
U.S.C.A. § 7105; 38 C.F.R.  §§ 3.160(d), 20.200, 20.302, 
20.1103, 20.1104 (2005).  Consequently, application of a new 
and material evidence analysis with respect to his service 
connection claim is not in order.       


FINDINGS OF FACT

1.  The veteran is a Persian Gulf War veteran.  

2.  Medical evidence shows the veteran has been diagnosed 
with arthritis in regard to his bilateral knee, bilateral 
ankle, and right hip pain.  There is no relationship between 
the arthritis and his active service.  

3.  There are no objective indications of chronic disability 
associated with the veteran's complaints of bilateral wrist 
pain.  

4.  Objective medical evidence regarding the frontal scalp 
scar reveals that the scar is between 3 and 4 centimeters 
(cm.) in length, without sufficient evidence of 
disfigurement, any significant width, no elevated or 
depressed surface contour, no adherence, no hypo- or hyper-
pigmentation, no atrophic or scaly texture, no missing soft 
tissue, no indurate and inflexible skin, and no asymmetry of 
features. 
 

CONCLUSIONS OF LAW

1.  Service connection for joint pain, to include as due to 
an undiagnosed illness is not established.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1117, 1131, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2005).

2.  The criteria for an initial compensable disability rating 
for a frontal scalp scar have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.31, 
4.118, Diagnostic Codes 7800 and 7805 (2005); 4.118, 
Diagnostic Codes 7800 and 7805 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Simply put, to establish service connection, there must be: 
(1) A medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Hickson v. West, 12 Vet. App. 247, 253 
(1999); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including arthritis).

In addition, the law provides for compensation for Persian 
Gulf veterans suffering from a chronic disability resulting 
from an undiagnosed illness that became manifest during 
active duty in the Southwest Asia theater of operations or 
became manifest to a compensable degree within the prescribed 
presumptive period.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  
That is, if not manifest in service, the claimed chronic 
disability must have been manifest to a compensable degree by 
December 31, 2006.  38 C.F.R. § 3.317(a)(1)(i).

A "qualifying chronic disability" means a chronic 
disability resulting from any of the following (or any 
combination of any of the following): an undiagnosed illness; 
a medically unexplained chronic multi symptom illness (such 
as chronic fatigue syndrome, fibromyalgia, and irritable 
bowel syndrome) that is defined by a cluster of signs or 
symptoms; and any diagnosed illness that the Secretary 
determines.  38 C.F.R. § 3.317(a)(1)(i).

Regulations clarify that there must be "objective 
indications of a qualifying chronic disability," which 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(1) and (3).  A disability 
is considered "chronic" if it has existed for six months or 
more or if the disability exhibits intermittent episodes of 
improvement and worsening over a six-month period.  The sixth 
month period of chronicity will be measured from the earliest 
date on which the pertinent evidence establishes that the 
signs or symptoms of the disability first became manifest.  
38 C.F.R. § 3.317(a)(4).   

Signs or symptoms which may be manifestations of an 
undiagnosed illness or medically unexplained chronic multi-
symptom illness include, but are not limited to, fatigue, 
unexplained rashes or other dermatological signs or symptoms, 
headaches, muscle pain, joint pain, neurological signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation is not payable if there is affirmative evidence 
that 1) an undiagnosed illness was not incurred during active 
military service, 2) an undiagnosed illness was caused by a 
supervening event or condition, or 3) the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 C.F.R.  § 3.317(c).  The disability 
must not be attributed to any known clinical diagnosis by 
history, physical examination, or laboratory test.  38 C.F.R. 
§ 3.317(a)(1)(ii).

At the June 2004 Travel Board hearing, the veteran indicated 
that he developed joint pain to the legs, knees, ankles, 
wrists, and right hip while in service.  He attributes the 
pain to strain on the body that developed from his military 
occupational specialty as an infantryman while in service.  
In the alternative, the veteran asserted that his joint pain 
is due to an undiagnosed illness incurred in the Persian 
Gulf.  

The Board notes that the issue of service connection for 
joint pain was remanded in January 2005 so that the veteran 
would be afforded a VA examination and opinion to determine 
the nature and etiology of his claimed joint pains, to 
include as due to an undiagnosed illness.  The veteran, 
however, failed to report without any good cause to his 
scheduled VA examination in October 2005.  

When the veteran does not appear for a scheduled examination 
in conjunction with an original claim for service connection, 
the claim will be rated on the evidence of record, which the 
Board will do in this case.  38 C.F.R. § 3.655(b) (2005).  

Initially, service medical and service personnel records 
(SMRs and SPRs) confirm that the veteran served in the 
Southwest Asia theater of operations from March 1993 to 
August 1993, for purposes of establishing the veteran's 
status as a "Persian Gulf veteran."  38 C.F.R. § 3.317(d).  

Joint pain is included among the signs and symptoms that may 
be manifestations of an undiagnosed illness or medically 
unexplained chronic multi-symptom illness.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a)(1)(i).  The knees, ankles, hip, 
and wrists are all considered major joints.  See 38 C.F.R. 
§ 4.45(f).  Nonetheless, in this case, the veteran's joint 
pain to the knees, ankles, and right hip are attributable to 
a known clinical diagnosis. 38 C.F.R. § 3.317(a)(1)(ii).  

Specifically, he has been diagnosed with right hip exostosis 
(see VA inpatient record and X-rays from February 2002) and 
right hip arthritis (see VA inpatient record from May 2004).  
With respect to his knees and ankles, VA inpatient 
residential rehabilitation records for PTSD from March 2000 
show that he has been diagnosed with arthritis of both knees 
and ankles.  A VA examination performed in April 1999 
diagnosed the veteran with osteoarthritis of both knees.  VA 
outpatient and inpatient records from 1997 through 2004, 
among other things, show treatment including prescriptions 
for pain due to arthritis of his knees, ankles, and right 
hip.  

Based on the above, the presumption of service connection for 
joint pain as due to undiagnosed illness is not for 
application in regard to the knees, ankles, and right hip, as 
complaints of pain are attributable to a known diagnosis 
(arthritis).  U.S.C.A. § 1117; 38 C.F.R. § 3.317.

With regard to the veteran's complaints of pain in his 
wrists, the evidence does not show that the veteran suffers 
from any chronic disability due to an "undiagnosed" 
illness.  38 C.F.R. § 3.317(a).  In fact, for the left wrist, 
the medical evidence of record is silent as to any treatment 
or disability from this alleged condition, other than the 
veteran's testimony as to its occurrence.  

As to the veteran's complaint of pain to the right wrist, the 
Board acknowledges that the veteran indicated during service 
on a medical history form in May 1994 that he had swollen and 
painful joints to include the right wrist, as well as 
arthritis, bursitis, and rheumatism.  The May 1994 examiner 
wrote a notation indicating degenerative joint disease (DJD) 
of the right wrist.  However, a prior February 1994 X-ray 
during service showed a normal right wrist, with no fracture, 
dislocation, or bone or joint abnormalities.  In fact, the 
objective May 1994 examination report during service noted 
that the veteran's upper and lower extremities were normal.  
SMRs, as whole, do not demonstrate objective indications of 
any qualifying chronic disability to the wrists.    

Post-service, in March 1995, the veteran was afforded a VA 
examination.  He complained of right wrist pain, inter alia.  
However, the examiner indicated that all findings were 
normal.  Associated X-rays of the right wrist were also 
normal.  The diagnosis was arthritis, not found, providing 
more evidence against this claim.  

The pertinent regulation requires that there be objective 
evidence perceptible to an examining physician or other non-
medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a).  Post-service, none of 
the veteran's complaints concerning his wrists have been 
independently verified (see VA outpatient records from 1997 
to 2004 which are negative for any wrist disability or 
condition).    

Although the veteran has testified that he has these 
disorders and that they are related to his Gulf War service, 
as a lay person he is not competent to establish these facts 
by his own assertions.  Espiritu, 2 Vet. App. at 494.  

Service connection for joint pain on a direct basis is also 
not warranted.  There is no competent evidence of any current 
disability to his wrists.  Service connection requires the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  In this regard, joint pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

With regard to his joint pain in the knees, ankles, and right 
hip, although the veteran has been diagnosed with arthritis 
of these particular joints, there is no competent objective 
evidence of arthritis during service.  There is also no 
evidence of arthritis to these joints within the first year 
after the veteran's retirement from service. Therefore, the 
presumption of in-service incurrence is not for application.  
38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3).  It 
follows that there is no competent evidence of a nexus 
between any current arthritis and service.  Boyer, 210 F.3d 
at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000).  In this regard, the VA outpatient and inpatient 
reports of record that diagnose the veteran with arthritis 
are silent as to its etiology.  Service and post-service 
medical records, as a whole, do not support service 
connection for joint pain.   

In conclusion, in light of the above discussion, direct 
service connection is not in order.  In addition, joint pain 
as due to undiagnosed illness is not for application in 
regard to the knees, ankles, and right hip, as complaints of 
pain are attributable to a known diagnosis - arthritis.  The 
medical record also does not support the conclusion that the 
veteran suffers from any chronic bilateral wrist disability 
due to an undiagnosed illness or illnesses associated with 
his Persian Gulf War service.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
this issue.  38 U.S.C.A.  § 5107(b).  The claim for service 
connection is denied.  

In connection with his increased rating claim, disability 
ratings are determined by applying the criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Consistent with the facts found, 
if there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, i.e., the rating 
may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded).  
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's scar residuals of an excision of a cyst on the 
frontal scalp is currently rated as noncompensable (0 percent 
disabling) under Diagnostic Code (Code) 7800, disfigurement 
of the head, face, or neck.  38 C.F.R. § 4.118; see 38 C.F.R. 
§ 4.31 (where the Schedule does not provide a zero percent 
rating, zero percent shall be assigned if the requirements 
for a compensable rating are not met).  

Historically, during service in September 1990, the veteran 
had a cyst from the frontal scalp excised.  After service, in 
a June 1995 rating decision, service connection was granted 
for the residuals of the scar, and the veteran was granted a 
noncompensable rating for "slight" disfigurement under Code 
7800.  38 C.F.R.  § 4.118 (2002).  The veteran subsequently 
filed a notice of disagreement and substantive appeal.  The 
current issue before the Board stems directly from that 
appeal.      

During the pendency of the veteran's appeal, VA promulgated 
new regulations for evaluating disability from skin 
disorders, including scars, effective August 30, 2002.  See 
67 Fed. Reg. 49,590 (July 31, 2002) (codified at 38 C.F.R. 
pt. 4).  Generally, where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  However, when 
amended regulations expressly state an effective date and do 
not include any provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded, notwithstanding Karnas.  38 
U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997); VAOPGCPREC 3-2000.  

Therefore, prior to August 30, 2002, the Board may apply only 
the previous version of the rating criteria.  As of August 
30, 2002, the Board must apply whichever version of the 
rating criteria is more favorable to the veteran.

The Board notes that the RO scheduled the veteran for a VA 
scar examination in October 2005 in order to consider the 
amended criteria for scars effective August 30, 2002.  The 
veteran, however, failed to report without any good cause to 
his scheduled VA examination in October 2005.  When the 
veteran does not appear for a scheduled examination in 
conjunction with an original compensation claim (e.g., a 
Fenderson claim), the claim will be rated on the evidence of 
record, which the Board will do in this case.  38 C.F.R. § 
3.655(b) (2005). 

In addition, in its January 2006 SSOC, the RO considered the 
new version of the regulations in determining that no 
increase was warranted.  Accordingly, the Board may similarly 
consider each version of the regulations without determining 
whether the veteran will be prejudiced thereby.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993). 

A scar disability of the head, face, or neck may be evaluated 
under a variety of diagnostic Codes which could entitle the 
veteran to at least a compensable rating under the old and 
new criteria.  However, under both the old and new criteria, 
there is no evidence or allegation by the veteran of 
limitation of function as a result of the scar (Code 7805), a 
superficial, tender, or painful scar (Code 7804), or a 
superficial scar that is unstable or poorly nourished with 
ulceration (Code 7803).  Compare 38 C.F.R. § 4.118 (2005) 
with 38 C.F.R. § 4.118 (2002).  

Under the previous criteria, there is no evidence or 
contention by the veteran of a scar resulting from 2nd or 3rd 
degree burns (Codes 7801 and 7802).  Therefore, these Codes 
will not be applied.  See Butts v. Brown, 5 Vet. App. 532 
(1993) (choice of diagnostic code should be upheld if it is 
supported by explanation and evidence).  

Diagnostic Code 7800 is the most appropriate Code for rating 
the veteran's scar disability.  Under the previous rating 
criteria, Code 7800, disfiguring scars of the head, face, or 
neck, provides for a noncompensable rating for slight 
disfigurement.  A 10 percent rating is assigned when 
disfigurement is moderate.  The previous version of Code 7800 
provides for a 30 percent rating for disfiguring scars of the 
head, face, or neck when severe, especially if producing a 
marked and unsightly deformity of eyelids, lips, or auricles.  
Under this diagnostic code, a complete or exceptionally 
repugnant deformity on one side of the face or marked or 
repugnant bilateral disfigurement warrants a 50 percent 
evaluation.

Under the amended rating criteria, Code 7800, disfigurement 
of the head, face, or neck, lists eight characteristics of 
disfigurement used for evaluating disability: (1) scar 5 or 
more inches (13 or more cm.) in length; (2) scar at least 
one- quarter inch (0.6 cm.) wide at widest part; (3) surface 
contour of scar elevated or depressed on palpation; (4) scar 
adherent to underlying tissue; (5) skin hypo-or hyper- 
pigmented in an area exceeding six square inches (39 sq. 
cm.); (6) skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); (7) underlying soft tissue missing in an area exceeding 
six square inches (39 sq. cm.); and (8) skin indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm.).  38 C.F.R. § 4.118 (2005).    

Under the amended version of Code 7800, disfigurement of the 
head, face, or neck, a 10 percent evaluation is assigned when 
the disability has one characteristic of disfigurement. Id.  
A 30 percent rating is assigned with visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
two or three characteristics of disfigurement.  A 50 percent 
rating is awarded for disability with visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
with four or five characteristics of disfigurement.

Under both the old and new regulations, the Board finds that 
the overall disability picture does not more closely 
approximate the criteria for a compensable disability rating 
greater than 0 percent under Code 7800.  38 C.F.R. § 4.7.  

Specifically, objective medical evidence regarding the 
frontal scalp scar indicates that the scar is between 3 and 4 
centimeters in length, without sufficient evidence of 
disfigurement.  The evidence of record is silent as to any 
significant scar width, elevated or depressed surface 
contour, adherence, hypo- or hyper-pigmentation, atrophic or 
scaly texture, missing soft tissue, indurate or inflexible 
skin, or any asymmetry of features.  In this respect, the 
March 1995 VA examiner recorded a well-healed scar on the 
frontal scalp.  A subsequent March 2002 examination revealed 
a diagnosis of a mild fibrous scalp formation, not 
disfiguring.  VA outpatient and inpatient records from 1996 
through 2004 are silent as to any complaint regarding the 
scar.  The Board finds that, as a whole, the post-service 
medical record, including several VA examinations, provide 
strong evidence against this claim. 

At the June 2004 Board hearing, the veteran's subjectively 
described his scar as disfiguring in that it was a "great 
big scar" where hair will not grow, thus entitling him to a 
higher rating.  

With regard to the veteran and his representative's own 
beliefs, lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  As a layperson, however, neither the veteran nor his 
representative is not competent to provide an opinion 
requiring medical knowledge, such as questions relating to 
criteria for a higher rating that require a clinical 
examination by a medical professional.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  

The Board adds that it does not find that the veteran's scar 
disability should be increased for any other separate period 
based on the facts found during the appeal period.  
Fenderson, 12 Vet. App at 126.

Based on the above, the Board finds that the preponderance of 
the evidence is against an initial compensable disability 
rating for a scar on the frontal scalp under either version 
of the rating criteria.  38 C.F.R. § 4.3.  The appeal is 
denied.  

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by letters dated in February 2002, April 
2004, and March 2005, as well as information provided in the 
June 1995 rating decision, August 1995 statement of the case 
(SOC), and subsequent SSOCs, the RO advised the veteran of 
the evidence needed to substantiate his claims and explained 
what evidence VA was obligated to obtain or to assist the 
veteran in obtaining and what information or evidence the 
veteran was responsible to provide.  The March 2005 VCAA 
letter also provides specific requirements with respect to 
Persian Gulf syndrome claims.  The Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. § 
5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Finally, the Board notes that the March 2005 VCAA 
letter from the RO specifically asks the veteran to provide 
any evidence in his possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-21.    

The Board observes that the adverse determination on appeal 
was issued in June 1995, prior to the enactment of the VCAA, 
such that providing VCAA notice prior to the decision was 
impossible.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In any event, as stated above, the Board finds that 
the veteran has received all required VCAA notice, as well as 
all required assistance, as discussed below, such that there 
is no prejudice to the veteran.  Bernard, 4 Vet. App. at 392-
94.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) 
(holding that the Court must take due account of the rule of 
prejudicial error when considering compliance with VCAA 
notice requirements).  38 C.F.R. § 20.1102 (an error or 
defect in a Board decision that does not affect the merits of 
the issue or substantive rights of the appellant will be 
considered harmless).  

Moreover, the Board emphasizes that the veteran has not made 
any showing or allegation that the timing of receipt of VCAA 
notice has prejudiced him in any way.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Thus, this notice must include that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  
Dingess/Hartman, slip op. at 14.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating, but he was 
not provided with notice of the type of evidence necessary to 
establish an effective date for the disabilities on appeal.  
Despite the inadequate notice provided to the veteran on this 
element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard, supra (where the Board addresses a question that has 
not been addressed by the agency of original jurisdiction, 
the Board must consider whether the veteran has been 
prejudiced thereby).  In that regard, as the Board concludes 
above that the preponderance of the evidence is against the 
appellant's claim for service connection and a higher rating, 
any questions as to the effective date to be assigned are 
rendered moot.  

With respect to the duty to assist, the RO has secured the 
veteran's SMRs, SPRs, VA outpatient and inpatient records, 
and VA examinations.  There is no indication in the claims 
folder that the veteran identified and authorized VA to 
obtain any additional private records.  During his Travel 
Board testimony, the veteran did mention treatment from 1998 
to 2002 for joint pain at a Chicago hospital, but he did 
identify or submit any such records after a March 2005 VCAA 
letter was sent to him per the January 2005 Remand 
instructions.  

Veterans seeking compensation are required to report for 
scheduled VA examinations.  38 C.F.R. §§ 3.326, 3.327 and 
3.655.  Specifically, the provisions of 38 C.F.R. § 3.655 
provide that when a claimant fails to report for an 
examination scheduled in conjunction with an "original 
compensation claim," the claim shall be rated based on the 
evidence of record under 38 C.F.R. § 3.655(b).

In this regard, in October 2005, the veteran failed to attend 
a scheduled VA examination to determine the nature, etiology, 
and extent of the issues on appeal.  The veteran provided no 
good cause for his failure to attend the examination.  A 
review of the record indicates that the veteran was provided 
notice of this examination in October 2005 at an address the 
veteran previously indicated was his "family home."  The 
letter was not returned as undeliverable and there is no 
indication that the veteran did not receive the letter, yet 
the claims folder does not contain a response or explanation 
from the veteran for his failure to appear.  The veteran also 
failed to respond to the September 2006 SSOC advising him of 
the provisions of 38 C.F.R. § 3.655.  
  
As the Court stated in Saylock v. Derwinski, 3 Vet. App. 294, 
395 (1992) (citing United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926)), "[p]rinciples of 
administrative regularity dictate a presumption that 
Government officials 'have properly fulfilled their official 
duties.'"  The Board adds that it is generally the veteran's 
burden to keep VA apprised of his whereabouts.  If he does 
not do so, VA is not obligated to "turn up heaven and earth 
to find him."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  
In this regard, a remand to provide the veteran another 
opportunity to appear for a VA examination is not justified 
in this case.    

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998). The Board is also 
satisfied as to compliance with its instructions from the 
January 2005 remand.

As there is no indication or allegation that additional 
relevant evidence remains outstanding, the Board is satisfied 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

ORDER

Service connection for joint pain, to include as due to an 
undiagnosed illness is denied. 

An initial compensable disability rating to 10 percent for 
scar residuals of an excision of a cyst on the frontal scalp 
is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


